DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 6, 7 and 8 are pending in this application.
Claims 1 and 8 have been amended by Applicant.

Response to Arguments
Regarding Claim Rejections - 35 USC § 103: Applicant’s arguments with respect to independent claims 1 and 8 have been considered but are moot because the amendments to claims 1 and 8 change the scope of the claims and necessitate new grounds of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Jung et al. (US 20190184981 A1) in view of Choi et al. (US 20190094855 A1).
Regarding Claim 1, Jung teaches an onboard processing device capable of setting a drive- out path for a target vehicle from a parking place (Jung, [0002] “a vehicle control device mounted on a vehicle”, [0211] “The park-out system…may receive navigation information from the navigation system…transmit a control signal to the vehicle operating apparatus…and perform the parking-out of the vehicle…from the parking lot”), comprising: a first processor (Jung, [0021] “at least one processor of a parking control device provided in a vehicle”); a GPS receiver that detects a current position of the target vehicle (Jung, [0473] “The processor...of the parking control device…determines the current position of the vehicle by using at least one of GPS information and surrounding environment information of the vehicle. The parking control device…may use a position information unit…that includes a GPS module or a DGPS module”); and a memory (Jung, [0219] “The navigation system…may include a memory”), wherein the first processor includes an information obtaining unit configured to obtain a parking path when the target vehicle enters the parking place (Jung, [0537] (“…when the park-in route is selected, the processor…may display the selected park-in route (park-in drive information) on the display unit…and start autonomous parking-in (or automatic parking-in)”, [0538] “…the processor…may perform autonomous parking-in of the vehicle along the selected park-in route or autonomously park the vehicle based on the selected park-in drive information”) and a parking map configured to specify a position of a driving affecting object that exists on a periphery of the parking place when the target vehicle enters the parking place (Jung, “[0333] the map data may be generated based on information on surrounding objects (e.g., trees, signs, buildings or road conditions (e.g., whether or not it is an unpaved road, whether or not snow is piled up, whether or not fallen leaves are piled up….”); a periphery detection unit configured to detect a peripheral environment of the target vehicle (Jung, [0251] “The sensing unit…may be implemented by combining at least two of the camera…the radar…a lidar…the ultrasonic sensor…the infrared sensor…,and the sensing unit…included in the object detecting apparatus…”, [0332] “The sensor data may include the surrounding environment information of the vehicle“); a vehicle position estimation unit configured to estimate a vehicle position of the target vehicle on the parking map based on the peripheral environment detected (Jung, [0467] “The parking control device…according to the present disclosure includes a processor for determining a current position of a vehicle by using at least one of GPS information and surrounding environment information of the vehicle, generating traveling map information, which includes a traveling path of the vehicle from the current position of the vehicle”); and a path setting unit configured to set a drive-out path when the target vehicle drives out from the parking place based on the vehicle position estimated, the parking path, and the peripheral environment detected (Jung, [0210] “The park-out system…may perform the parking-out of the vehicle 100 from a parking lot”, [0211] “The park-out system…may receive navigation information from the navigation system…, transmit a control signal to the vehicle operating apparatus…, and perform the parking-out of the vehicle…from the parking lot”, [0212] “The park-out system…may receive object information from the object detecting apparatus…, transmit a control signal to the vehicle operating apparatus…and perform the parking-out of the vehicle…from the parking lot”), Page 2 of 17Application No.: 16/718,766 Amendment under 37 CFR 1.114 Reply to Office Action dated September 15, 2021 November 23, 2021wherein the parking map is map data describing a parking place of the target vehicle (Jung, [0591] “the processor…may expand the sensed parking space…such that as the parking space…is sensed, it generates a map in the relevant parking lot”) and a driving affecting object existing in the parking place (Jung, [0333] “the map data may be generated based on information on surrounding objects (e.g., trees, signs, buildings or road conditions (e.g., whether or not it is an unpaved road, whether or not snow is piled up, whether or not fallen leaves are piled up…”), and comprises, as the driving affecting object (Jung, [0257] “an object existing around the vehicle”), an obstacle for the target vehicle and a grounded object provided in an area including the parking place (Jung, [0257] “… the surrounding information of the vehicle may further include a distance from an object existing around the vehicle to the vehicle…, a type of the object, a parking space for the vehicle, an object for identifying the parking space (for example, a parking line, a string, another vehicle, a wall…”), a sensor detecting the obstacle and the grounded object (Jung, [0251] “The sensing unit…may be implemented by combining at least two of the camera…, the radar…, a lidar…, the ultrasonic sensor…, the infrared sensor…, and the sensing unit…included in the object detecting apparatus…”, [0257] “…the surrounding information of the vehicle may further include a distance from an object existing around the vehicle to the vehicle…, a type of the object, a parking space for the vehicle, an object for identifying the parking space (for example, a parking line, a string, another vehicle, a wall…”), a periphery detection unit detects positions of the obstacle and the grounded object based on a detection result of the sensor (Jung, [0251] “The sensing unit…may be implemented by combining at least two of the camera…, the radar…, a lidar…, the ultrasonic sensor…, the infrared sensor…, and the sensing unit…included in the object detecting apparatus…”, [0257] “…the surrounding information of the vehicle may further include a distance from an object existing around the vehicle to the vehicle…, a type of the object, a parking space for the vehicle, an object for identifying the parking space (for example, a parking line, a string, another vehicle, a wall…”), wherein when autonomous driving out is instructed from the user of the target vehicle (Jung, [0636] “…the processor…may perform autonomous parking-in according to the park-in route or perform autonomous parking-out according to the park-out route based on the user's request”), the first processor obtains the current position that is detected by the GPS receiver (Jung, [0473] “The processor…of the parking control device…determines the current position of the vehicle by using at least one of GPS information and surrounding environment information of the vehicle. The parking control device…may use a position information unit…that includes a GPS module….“) and identifies; from the memory (Jung, [0335] “map data in the memory”), the parking map including the current position (Jung, “[0016] “based on the generated traveling map information, display information for displaying at least one of (i) the current position”); and the latest parking path used when the target vehicle is parked in the current position (Jung, [0467] “generating traveling map information, which includes a traveling path of the vehicle from the current position of the vehicle”), wherein based on the position of the obstacle detected by the sensor (Jung, [0251] “the surrounding information of the vehicle may further include a distance from an object existing around the vehicle to the vehicle“) and the identified parking map (Jung, “[0016] “based on the generated traveling map information, display information for displaying at least one of (i) the current position”), the path setting unit determines whether there exists an open space (Jung, [0540]  “there exists a…park-out route (i.e., when there exists park-out drive information in which the current position of the vehicle matches the start position of the park-out drive information)”), on a periphery of the target vehicle (Jung, [0257] “…the surrounding information of the vehicle may further include a distance from an object existing around the vehicle to the vehicle…, a type of the object, a parking space for the vehicle, an object for identifying the parking space (for example, a parking line, a string, another vehicle, a wall…”), where to enable the target vehicle to perform a direction changing operation in which the target vehicle is moved so as to change a direction of a front of the target vehicle to a reverse direction (Jung, [0391] “the park-out drive information may be driving information formed so as to drive in a reverse manner to driving for parking the vehicle in…allowing a vehicle to perform autonomous driving in accordance with park-out drive information may denote driving the vehicle in a reverse manner to parking the vehicle by rewinding park-in drive information”) and the path setting unit automatically sets (Jung, [0211] “The park-out system…may receive navigation information from the navigation system”), as the drive-out path (Jung, [0540] “park-out route” Examiner interprets “park-out route” as reading on drive-out path), a shift reverse reproduction drive-out path (Jung, [0391] “park-out drive information may denote driving the vehicle in a reverse manner to parking the vehicle by rewinding park-in drive information”, [0448] “When it is sensed that the gear is changed to a gear opposite to a currently set gear”) in which the target vehicle is driven in a reverse direction along the identified parking path if the path setting unit determines that the open space does not exist (Jung, [0450] “…the processor…may…when unable to travel in a traveling direction…(for example, forward when the vehicle is moving forward or backward when the vehicle is moving backward), when an obstacle is sensed (detected) in a space corresponding to the traveling direction…”, [0451] “…the processor…may drive the vehicle…in a reverse manner to driving…”), Page 3 of 17Application No.: 16/718,766 Amendment under 37 CFR 1.114 Reply to Office Action dated September 15, 2021 November 23, 2021wherein when the path setting unit determines that there exists the open space (Jung, [0600] “when highlighting the parking space, the processor…may highlight a parking space allowed for parking”), with reference to the identified parking path (Jung, [0468] “identifying a traveling path”), the path setting unit determines whether the direction changing operation has been performed in the identified parking path to the current position (Jung, [0448] When it is sensed that the gear is changed to a gear opposite to a currently set gear, the processor… asking whether to drive the vehicle in an opposite direction using park-in drive information”), and when the path setting unit determines that the direction changing operation has been performed (Jung, [0448] When it is sensed that the gear is changed to a gear opposite to a currently set gear, the processor… asking whether to drive the vehicle in an opposite direction using park-in drive information”), the path setting unit automatically sets a direction reverse reproduction drive-out path in which the target vehicle is driven in a reverse direction along the identified parking path (Jung, [0391] “allowing a vehicle to perform autonomous driving in accordance with park-out drive information may denote driving the vehicle in a reverse manner to parking the vehicle by rewinding park-in drive information”) after the target vehicle is driven towards the identified parking path without performing a direction changing operation (Jung, [0539] Then, when the vehicle is located at a place corresponding to an end point of the park-in route, or when the vehicle reaches a position corresponding to an end portion of the park-in drive information, the processor…may complete autonomous parking-in…”), and wherein when the path setting unit determines that there exists the open space (Jung, [0600] “when highlighting the parking space, the processor…may highlight a parking space allowed for parking”) and that the direction changing operation has not been performed (Jung, [0618] “parking to the selected parking space may be performed…using part of park-in drive information”), the path setting unit sets a drive-out path with a complement path in which the target vehicle is driven in a reverse direction along the identified parking path (Jung, [0021] “a rollback control signal that causes the vehicle to autonomously drive in a reverse direction along at least part of the traveling path from a rollback starting position of the vehicle”) after a direction changing operation in which a direction of the target vehicle is changed in the reverse direction by making use of the open space is performed (Jung, [0448] “When it is sensed that the gear is changed to a gear opposite to a currently set gear, the processor…may display a popup window for asking whether to drive the vehicle in an opposite direction using park-in drive information that has been trained up to now on the display unit”).
Jung does not teach stores the positions of the detected obstacle and the grounded object in the memory as the parking map, the first processor stores the parking path when a parking is instructed from a user of the target vehicle and when any one drive-out path of the shift reverse reproduction drive-out path, the drive- out path with the complement path and the direction reverse reproduction drive-out path is automatically set, the first processor performs an autonomous driving out processing where the target vehicle is automatically driven to follow the drive-out path set.  However, Choi teaches these limitations.

Choi teaches stores the positions of the detected obstacle and the grounded object in the memory as the parking map (Choi, [0222] “ store and analyze the information about the ambient environment of the vehicle based on information detected through the object detection device…during parking of the vehicle…for example, information about a location, size, and a fixed (or mobile) obstacle of a parking space”), , the first processor stores the parking path when a parking is instructed from a user of the target vehicle (Choi, [0224] “The operating mode may be performed in response to a user input through the input unit…or when the vehicle…reaches the learned driving route and parking space, the operating mode may be performed automatically”) and when any one drive-out path of the shift reverse reproduction drive-out path (Choi, [0311] “the driving control information may include information indicating how much and in which direction to steer the vehicle”), the drive- out path with the complement path (Choi, [0437] “The park-out path may be a path in which a vehicle parked in a parking space leaves the parking space and travels to a spot”) and the direction reverse reproduction drive-out path is automatically set (Choi, [0015] ““determining…a park-out path along which the vehicle drive device is to perform autonomous driving to exit from a parking space”), the first processor performs an autonomous driving out processing where the target vehicle is automatically driven to follow the drive-out path set (Choi, [0015] “determining…a park-out path along which the vehicle drive device is to perform autonomous driving to exit from a parking space; and controlling the vehicle drive device to perform autonomous driving of the vehicle to exit from the parking space according to the determined park-out path).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung to incorporate the teachings of Jung to include stores the positions of the detected obstacle and the grounded object in the memory as the parking map, the first processor stores the parking path when a parking is instructed from a user of the target vehicle and when any one drive-out path of the shift reverse reproduction drive-out path, the drive- out path with the complement path and the direction reverse reproduction drive-out path is automatically set, the first processor performs an autonomous driving out processing where the target vehicle is automatically driven to follow the drive-out path set as taught by Choi so that “the learning of the ambient environment may include storing and analyzing information about an ambient environment of the vehicle…during driving and parking” (Choi, [0222]).
Regarding Claim 8, Jung teaches a May 28, 2021ReagrdiKcontrol method for an onboard processing device that is capable of setting a drive-out path for a target vehicle from a parking place  (Jung, [0002] “a vehicle control device mounted on a vehicle”, [0211] “The park-out system…may receive navigation information from the navigation system…transmit a control signal to the vehicle operating apparatus…and perform the parking-out of the vehicle…from the parking lot”), comprising: a first processor (Jung, [0021] “at least one processor of a parking control device provided in a vehicle”); a GPS receiver that detects a current position of the target vehicle (Jung, [0473] “The processor...of the parking control device…determines the current position of the vehicle by using at least one of GPS information and surrounding environment information of the vehicle. The parking control device…may use a position information unit…that includes a GPS module or a DGPS module”); and a memory (Jung, [0219] “The navigation system…may include a memory”), wherein the first processor includes an information obtaining unit configured to obtain a parking path when the target vehicle enters the parking place (Jung, [0537] (“…when the park-in route is selected, the processor…may display the selected park-in route (park-in drive information) on the display unit…and start autonomous parking-in (or automatic parking-in)”, [0538] “…the processor…may perform autonomous parking-in of the vehicle along the selected park-in route or autonomously park the vehicle based on the selected park-in drive information”) and a parking map configured to specify a position of a driving affecting object that exists on a periphery of the parking place when the target vehicle enters the parking place (Jung, “[0333] the map data may be generated based on information on surrounding objects (e.g., trees, signs, buildings or road conditions (e.g., whether or not it is an unpaved road, whether or not snow is piled up, whether or not fallen leaves are piled up….”); a periphery detection unit configured to detect a peripheral environment of the target vehicle (Jung, [0251] “The sensing unit…may be implemented by combining at least two of the camera…the radar…a lidar…the ultrasonic sensor…the infrared sensor…,and the sensing unit…included in the object detecting apparatus…”, [0332] “The sensor data may include the surrounding environment information of the vehicle“); a vehicle position estimation unit configured to estimate a vehicle position of the target vehicle on the parking map based on the peripheral environment detected (Jung, [0467] “The parking control device…according to the present disclosure includes a processor for determining a current position of a vehicle by using at least one of GPS information and surrounding environment information of the vehicle, generating traveling map information, which includes a traveling path of the vehicle from the current position of the vehicle”); and a path setting unit configured to set a drive-out path when the target vehicle drives out from the parking place based on the vehicle position estimated, the parking path, and the peripheral environment detected (Jung, [0210] “The park-out system…may perform the parking-out of the vehicle 100 from a parking lot”, [0211] “The park-out system…may receive navigation information from the navigation system…, transmit a control signal to the vehicle operating apparatus…, and perform the parking-out of the vehicle…from the parking lot”, [0212] “The park-out system…may receive object information from the object detecting apparatus…, transmit a control signal to the vehicle operating apparatus…and perform the parking-out of the vehicle…from the parking lot”), Page 2 of 17Application No.: 16/718,766 Amendment under 37 CFR 1.114 Reply to Office Action dated September 15, 2021 November 23, 2021wherein the parking map is map data describing a parking place of the target vehicle (Jung, [0591] “the processor…may expand the sensed parking space…such that as the parking space…is sensed, it generates a map in the relevant parking lot”) and a driving affecting object existing in the parking place (Jung, [0333] “the map data may be generated based on information on surrounding objects (e.g., trees, signs, buildings or road conditions (e.g., whether or not it is an unpaved road, whether or not snow is piled up, whether or not fallen leaves are piled up…”), and comprises, as the driving affecting object (Jung, [0257] “an object existing around the vehicle”), an obstacle for the target vehicle and a grounded object provided in an area including the parking place (Jung, [0257] “… the surrounding information of the vehicle may further include a distance from an object existing around the vehicle to the vehicle…, a type of the object, a parking space for the vehicle, an object for identifying the parking space (for example, a parking line, a string, another vehicle, a wall…”), a sensor detecting the obstacle and the grounded object (Jung, [0251] “The sensing unit…may be implemented by combining at least two of the camera…, the radar…, a lidar…, the ultrasonic sensor…, the infrared sensor…, and the sensing unit…included in the object detecting apparatus…”, [0257] “…the surrounding information of the vehicle may further include a distance from an object existing around the vehicle to the vehicle…, a type of the object, a parking space for the vehicle, an object for identifying the parking space (for example, a parking line, a string, another vehicle, a wall…”), a periphery detection unit detects positions of the obstacle and the grounded object based on a detection result of the sensor (Jung, [0251] “The sensing unit…may be implemented by combining at least two of the camera…, the radar…, a lidar…, the ultrasonic sensor…, the infrared sensor…, and the sensing unit…included in the object detecting apparatus…”, [0257] “…the surrounding information of the vehicle may further include a distance from an object existing around the vehicle to the vehicle…, a type of the object, a parking space for the vehicle, an object for identifying the parking space (for example, a parking line, a string, another vehicle, a wall…”), wherein when autonomous driving out is instructed from the user of the target vehicle (Jung, [0636] “…the processor…may perform autonomous parking-in according to the park-in route or perform autonomous parking-out according to the park-out route based on the user's request”), the first processor obtains the current position that is detected by the GPS receiver (Jung, [0473] “The processor…of the parking control device…determines the current position of the vehicle by using at least one of GPS information and surrounding environment information of the vehicle. The parking control device…may use a position information unit…that includes a GPS module….“) and identifies; from the memory (Jung, [0335] “map data in the memory”), the parking map including the current position (Jung, “[0016] “based on the generated traveling map information, display information for displaying at least one of (i) the current position”); and the latest parking path used when the target vehicle is parked in the current position (Jung, [0467] “generating traveling map information, which includes a traveling path of the vehicle from the current position of the vehicle”), wherein based on the position of the obstacle detected by the sensor (Jung, [0251] “the surrounding information of the vehicle may further include a distance from an object existing around the vehicle to the vehicle“) and the identified parking map (Jung, “[0016] “based on the generated traveling map information, display information for displaying at least one of (i) the current position”), the path setting unit determines whether there exists an open space (Jung, [0540]  “there exists a…park-out route (i.e., when there exists park-out drive information in which the current position of the vehicle matches the start position of the park-out drive information)”), on a periphery of the target vehicle (Jung, [0257] “…the surrounding information of the vehicle may further include a distance from an object existing around the vehicle to the vehicle…, a type of the object, a parking space for the vehicle, an object for identifying the parking space (for example, a parking line, a string, another vehicle, a wall…”), where to enable the target vehicle to perform a direction changing operation in which a direction of the target vehicle is moved so as to change a direction of a front of the target vehicle to a reverse direction (Jung, [0391] “the park-out drive information may be driving information formed so as to drive in a reverse manner to driving for parking the vehicle in…allowing a vehicle to perform autonomous driving in accordance with park-out drive information may denote driving the vehicle in a reverse manner to parking the vehicle by rewinding park-in drive information”) by the path setting unit automatically setting (Jung, [0211] “The park-out system…may receive navigation information from the navigation system”), as the drive-out path (Jung, [0540] “park-out route” Examiner interprets “park-out route” as reading on drive-out path), a shift reverse reproduction drive-out path (Jung, [0391] “park-out drive information may denote driving the vehicle in a reverse manner to parking the vehicle by rewinding park-in drive information”, [0448] “When it is sensed that the gear is changed to a gear opposite to a currently set gear”) in which the target vehicle is driven in a reverse direction along the identified parking path if the path setting unit determines that the open space does not exist (Jung, [0450] “…the processor…may…when unable to travel in a traveling direction…(for example, forward when the vehicle is moving forward or backward when the vehicle is moving backward), when an obstacle is sensed (detected) in a space corresponding to the traveling direction…”, [0451] “…the processor…may drive the vehicle…in a reverse manner to driving…”), Page 3 of 17Application No.: 16/718,766 Amendment under 37 CFR 1.114 Reply to Office Action dated September 15, 2021 November 23, 2021wherein when the path setting unit determines that there exists the open space (Jung, [0600] “when highlighting the parking space, the processor…may highlight a parking space allowed for parking”), with reference to the identified parking path (Jung, [0468] “identifying a traveling path”), the path setting unit determines whether the direction changing operation has been performed in the identified parking path to the current position (Jung, [0448] When it is sensed that the gear is changed to a gear opposite to a currently set gear, the processor… asking whether to drive the vehicle in an opposite direction using park-in drive information”), and when the path setting unit determines that the direction changing operation has been performed (Jung, [0448] When it is sensed that the gear is changed to a gear opposite to a currently set gear, the processor… asking whether to drive the vehicle in an opposite direction using park-in drive information”), automatically setting a direction reverse reproduction drive-out path in which the target vehicle is driven in a reverse direction along the identified parking path (Jung, [0391] “allowing a vehicle to perform autonomous driving in accordance with park-out drive information may denote driving the vehicle in a reverse manner to parking the vehicle by rewinding park-in drive information”) after the target vehicle is driven towards the identified parking path without performing a direction changing operation (Jung, [0539] Then, when the vehicle is located at a place corresponding to an end point of the park-in route, or when the vehicle reaches a position corresponding to an end portion of the park-in drive information, the processor…may complete autonomous parking-in…”), and wherein when the path setting unit determines that there exists the open space (Jung, [0600] “when highlighting the parking space, the processor…may highlight a parking space allowed for parking”) and that the direction changing operation has not been performed (Jung, [0618] “parking to the selected parking space may be performed…using part of park-in drive information”), automatically setting a drive-out path with a complement path in which the target vehicle is driven in a reverse direction along the identified parking path (Jung, [0021] “a rollback control signal that causes the vehicle to autonomously drive in a reverse direction along at least part of the traveling path from a rollback starting position of the vehicle”) after a direction changing operation in which a direction of the target vehicle is changed in the reverse direction by making use of the open space is performed (Jung, [0448] “When it is sensed that the gear is changed to a gear opposite to a currently set gear, the processor…may display a popup window for asking whether to drive the vehicle in an opposite direction using park-in drive information that has been trained up to now on the display unit”).
Jung does not teach stores the positions of the detected obstacle and the grounded object in the memory as the parking map, the first processor stores the parking path when a parking is instructed from a user of the target vehicle and when any one drive-out path of the shift reverse reproduction drive-out path, the drive- out path with the complement path and the direction reverse reproduction drive-out path is automatically set, the first processor performs an autonomous driving out processing where the target vehicle is automatically driven to follow the drive-out path set.  However, Choi teaches these limitations.

Choi teaches stores the positions of the detected obstacle and the grounded object in the memory as the parking map (Choi, [0222] “ store and analyze the information about the ambient environment of the vehicle based on information detected through the object detection device…during parking of the vehicle…for example, information about a location, size, and a fixed (or mobile) obstacle of a parking space”), , the first processor stores the parking path when a parking is instructed from a user of the target vehicle (Choi, [0224] “The operating mode may be performed in response to a user input through the input unit…or when the vehicle…reaches the learned driving route and parking space, the operating mode may be performed automatically”) and when any one drive-out path of the shift reverse reproduction drive-out path (Choi, [0311] “the driving control information may include information indicating how much and in which direction to steer the vehicle”), the drive- out path with the complement path (Choi, [0437] “The park-out path may be a path in which a vehicle parked in a parking space leaves the parking space and travels to a spot”) and the direction reverse reproduction drive-out path is automatically set (Choi, [0015] ““determining…a park-out path along which the vehicle drive device is to perform autonomous driving to exit from a parking space”), the first processor performs an autonomous driving out processing where the target vehicle is automatically driven to follow the drive-out path set (Choi, [0015] “determining…a park-out path along which the vehicle drive device is to perform autonomous driving to exit from a parking space; and controlling the vehicle drive device to perform autonomous driving of the vehicle to exit from the parking space according to the determined park-out path).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung to incorporate the teachings of Jung to include stores the positions of the detected obstacle and the grounded object in the memory as the parking map, the first processor stores the parking path when a parking is instructed from a user of the target vehicle and when any one drive-out path of the shift reverse reproduction drive-out path, the drive- out path with the complement path and the direction reverse reproduction drive-out path is automatically set, the first processor performs an autonomous driving out processing where the target vehicle is automatically driven to follow the drive-out path set as taught by Choi so that “the learning of the ambient environment may include storing and analyzing information about an ambient environment of the vehicle…during driving and parking” (Choi, [0222]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Jung et al. (US 20190184981 A1) in view of Choi et al. (US 20190094855 A1) in further view of Yamaguchi et al. (US 20200017099 A1).

Regarding Claim 6, Jung teaches the onboard processing device according to claim 1.  Jung does not teach wherein the vehicle position estimation unit estimates the vehicle position on the parking map by performing a processing of matching a position of the driving affecting object that is detected by the periphery detection unit when the target vehicle drives out from the parking place with a position of a driving affecting object in the parking map.  However, Yamaguchi teaches these limitations.
Yamaguchi teaches wherein the vehicle position estimation unit estimates the vehicle position on the parking map by performing a processing of matching a position of the driving affecting object that is detected by the periphery detection unit when the target vehicle drives out from the parking place with a position of a driving affecting object in the parking map.  (Yamaguchi, [0045] “the map generation unit generates the environment map including objects around the parking target position”, [0040] “the parking assist unit estimates…the position of the host vehicle on the environment map”, Examiner interprets parking space as “parking place” – refer to Applicant’s Specification Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung to incorporate the teachings of Yamaguchi to perform a process of matching a position of the driving affecting object that is detected by the periphery detection unit when the target vehicle drives out from the parking place with a position of a driving affecting object in the parking map in order to avoid objects when executing maneuvers exiting a parking space.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Jung et al. (US 20190184981 A1) in view of Choi et al. (US 20190094855 A1) in further view of Suzuki et al. (US 20200369204 A1).

Regarding Claim 7, Jung teaches the onboard processing device according to claim 1, wherein the periphery detection unit comprises an imaging unit configured to image a periphery of the target vehicle (Jung, Fig 7 Box 310, [0143] “The objection detection apparatus include a camera”), causes a driving of the target vehicle when the target vehicle drives out from the parking place to be controlled by making use of the vehicle position so estimated (Jung, [0245] “The parking-out system may perform an operation of pulling the vehicle out of a parking space, by providing a control signal to the vehicle drive apparatus based on location information of the vehicle”, Examiner interprets “parking place” as parking space – refer to Applicant’s Specification Fig 2).

Jung does not teach and wherein the first processor comprises, as the vehicle position estimation unit: a first vehicle position estimation unit configured to estimate a vehicle position of the target vehicle through a dead reckoning using a sensor provided on the target vehicle; a second vehicle position estimation unit configured to estimate the vehicle position using a characteristic point extracted from an image imaged by the imaging unit; and an estimation control unit configured to make the first vehicle position estimation unit estimate the vehicle position when a second processor equipped with a vehicle control unit provided on the target vehicle causes the target vehicle to be driven while following the drive-out path and to make the second vehicle position estimation unit estimate the vehicle position in place of the first vehicle position estimation unit when the characteristic point satisfies aPage 4 of 15Application No.: 16/718,766 Amendment under 37 CFR 1.111Reply to Office Action dated March 4, 2021 May 28, 2021predetermined condition.  However, Suzuki teaches this limitation.

Suzuki teaches wherein the first processor comprises, as the vehicle position estimation unit: a first vehicle position estimation unit configured to estimate a vehicle position of the target vehicle through a dead reckoning using a sensor provided on the target vehicle (Suzuki, [0038] “… based on detection data and the like of the wheel speed sensor and steering angle sensor… it is common to use a dead reckoning approach in which the position and orientation of the host vehicle are estimated based on the relationship between the travel distance of the center of the rear wheel axle and the front-wheel steering angle”); a second vehicle position estimation unit configured to estimate the vehicle position using a characteristic point extracted from an image imaged by the imaging unit (Suzuki, [0038] “… based on detection data and the like of the wheel speed sensor and steering angle sensor… it is common to use a dead reckoning approach in which the position and orientation of the host vehicle are estimated based on the relationship between the travel distance of the center of the rear wheel axle and the front-wheel steering angle”); and an estimation control unit configured to make the first vehicle position estimation unit estimate the vehicle position when a second processor equipped with a vehicle control unit provided on the target vehicle causes the target vehicle to be driven while following the drive-out path (Suzuki, [0038] “The dead reckoning approach is useful for the case of considering traveling in a limited section such as parking operation…”The self-position estimation unit outputs the estimated self-position to the parking-trajectory tracking-control unit”) and to make the second vehicle position estimation unit estimate the vehicle position in place of the first vehicle position estimation unit when the characteristic point satisfies aPage 4 of 15Application No.: 16/718,766 Amendment under 37 CFR 1.111Reply to Office Action dated March 4, 2021 May 28, 2021predetermined condition (Suzuki, [0038] “…self-position estimation unit may estimate the absolute position of the host vehicle…the position of the host vehicle relative to a specified reference point, using a position detection sensor…”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung to incorporate the teachings of Suzuki to include a dead reckoning approach and using a characteristic point extracted from an image imaged by the imaging unit to estimate the vehicle position in order to determine an accurate vehicle position when executing parking maneuvers.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Woo et al. (US 20180111609 A1) discloses the path setting unit determines that there exists the open space and that the direction changing operation has not been performed (Woo, [0126] “Furthermore, when a rear object moves out of a parking space while reversing is performed two times, the parking assist system…can recognize the change in position of the rear object and normally park the vehicle 100 in the parking space”).
Ishinoda et al. (US 20200081446 A1) discloses a parking map configured to specify a position of a driving affecting object that exists on a periphery of the parking place when the target vehicle enters the parking place (Ishinoda, [0046] The parking assistance device…receives, as…target parking space information…target parking position information…vehicle information…and vehicle position information….The target parking space information…includes information on constraint conditions regarding a parking space, such as the positions of and distances to obstacles around the parking space”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662